As filed with the Securities and Exchange Commission on September 24 , 2009 Registration No. 333- 161457 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 /A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOGGLE, INC. (Name of Registrant as specifiedin Its Charter) Delaware 35-2327649 State of Jurisdiction or Organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 111 Presidential Boulevard
